NO. 07-10-0335-CR

                            IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                  AT AMARILLO

                                    PANEL A

                               FEBRUARY 2, 2011
                        ______________________________


                     BRANDON MICHAEL PENNINGTON, APPELLANT

                                      V.

                         THE STATE OF TEXAS, APPELLEE

                       _________________________________

               FROM THE 181[ST] DISTRICT COURT OF POTTER COUNTY;

                 NO. 43,164-B; HONORABLE JOHN B. BOARD, JUDGE

                        _______________________________

Before CAMPBELL and HANCOCK and PIRTLE, JJ.
                             ABATEMENT AND REMAND 
	Appellant, Brandon Michael Pennington, entered a plea of true to the State's Amended Motion to Proceed and was adjudicated guilty of possession of methamphetamine in an amount of 200 grams or more but less than 400.  Punishment was assessed at fifty years confinement.  The appellate record has been filed.  A review of the Clerk's Record revealed that it did not contain a Trial Court's Certification of Defendant's Right of Appeal as required by Rule 25.2(a)(2) of the Texas Rules of Appellate Procedure.  Pursuant to Rule 37.1(a) of the Texas Rules of Appellate Procedure, by letter dated December 1, 2010, the trial court and the trial court clerk were notified of the defect and this Court requested that a certification be filed in a supplemental record.  On January 19, 2011, a Supplemental Clerk's Record was filed containing a certification; however, none of the options provided to determine if Appellant has a right of appeal were marked.  Consequently, the certification is defective.  See Dears v. State, 154 S.W.3d 610, 614 (Tex.Crim.App. 2005).
Therefore, we abate this appeal and remand the cause to the trial court for further proceedings.  Upon remand, the trial court shall utilize whatever means necessary to secure a proper Trial Court's Certification of Defendant's Right of Appeal in compliance with Rule 25.2(d).  Once properly completed and executed, the certification shall be included in a supplemental clerk's record.  See Tex. R. App. P. 34.5(a)(12).  The trial court shall cause the supplemental clerk's record to be filed with the Clerk of this Court within 30 days of the date of this order.  If a supplemental clerk's record containing a proper certification is not filed in accordance with this order, this cause will be referred to this Court for further action.  See Tex. R. App. P. 25.2(d). 
						Per Curiam
Do not publish.